Case 2:21-cv-06422-FLA-MAA Document19 Filed 09/01/21 Pagelof1 Page ID #:925

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

Case No. 2:21-cv-06422-FLA (MAAx) Date September 1, 2021
Title Janice Fox v. Theodore Fox, et al.

 

Present: The Honorable FERNANDO L. AENLLE-ROCHA
UNITED STATES DISTRICT JUDGE

 

 

V.R. Vallery Not Reported
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present

Proceeding: (INCHAMBERS) ORDER FOR THE PARTIES TO MEET AND CONFER
RE PLAINTIFF’S MOTION TO REMAND [DKT. 9] AND DENYING
DEFENDANTS’ MOTION TO DISMISS [DKT. 7] AS MOOT

Plaintiff Janice Fox (“Plaintiff”) filed this action on May 14, 2021 in Los Angeles
Superior Court. Dkt. 1-1. Defendants Ultimate Action, LLC; Supreme Studios, LLC; TF
Properties #2, LLC; TF Properties #3, LLC; and Theodore Fox (“Removing Defendants”)
removed this action on August 9, 2021, arguing the court has subject matter jurisdiction over
this action under 28 U.S.C. 1441(a) based on the 11" cause of action for violation of the
federal civil RICO statute, 18 USC 1962. Plaintiff filed her Motion to Remand on August 20,
2021, Dkt. 9. Removing Defendants filed their opposition on August 27, 2021. Dkt.

13. That same day, Plaintiff filed a First Amended Complaint, Dkt. 15, removing the 11"
cause of action from the operative complaint.

The court, therefore, ORDERS the parties to meet and confer by September 21, 2021,
regarding Plaintiffs Motion to Remand and to file a joint status report regarding whether
Defendants intend to continue opposing the motion or a stipulation to remand the action by
September 24, 2021. The court VACATES the September 17, 2021 hearing on Plaintiffs
Motion to Remand, Dkt. 9. Defendants Ultimate Action, LLC; Supreme Studios, LLC; TF
Properties #2, LLC; and TF Properties #3, LLC’s Motion to Dismiss the Complaint, Dkt. 7, is
DENIED as MOOT.

IT IS SO ORDERED.

 

Initials of Preparer vrv

 

Page 1 of 1
